Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/19/2021.

As filed, claims 5, 6, 9-13, 16-19, and 24 are pending; claims 20-23 are withdrawn; and claims 1-4, 7, 8, 14, and 15 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 2/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application No. 16/656,526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/19/2021, with respect to claims 5, 6, 9-13, 16-19, and 24, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.


The § 112(b) indefinite rejection of claim 11 is withdrawn per amendments/remarks.

The § 112 fourth paragraph rejection of claim 10 is maintained because the claim still includes species that are outside of instant variable ULM.  For details, see rejection below.

The § 112 fourth paragraph rejection of claim 11 is withdrawn per amendments/remarks.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 5, 6, 9-13, 16-19, and 24 by co-pending application No. 16/656,526 is withdrawn per filing and approval of the abovementioned terminal disclaimer.

The claim objection of claim 12 is withdrawn per amendments/remarks. 

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 10 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the 

(a)	Regarding claim 10, the claim is dependent upon claim 5.  The subject matter in claim 5 is drawn to a compound having a formula depicted in claim 5.  The subject matter in claim 10 is drawn to a limited embodiment of the formula depicted in claim 5.  
The scope of claim 10 is broader than scope of claim 5 because claim 10 includes species that are outside of instant variable ULM (see below, e.g. hydrochloride salt).  Because the scope of claim 10 is broader than claim 5, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 10 is commensurate with the scope of claim 5.


    PNG
    media_image1.png
    328
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    55
    508
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 5, 6, 9, 11-13, 16-19, and 24 are allowed.

Conclusion
Claim 10 is rejected.
Claims 5, 6, 9, 11-13, 16-19, and 24 are allowed.
Claims 20-23 are withdrawn.
Claims 1-4, 7, 8, 14, and 15 are cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO-CHIH CHEN/Primary Examiner, Art Unit 1626